ACCEPTED
                                                                                                   05-15-01516-CV
                                     05-15-01516-CV                                     FIFTH COURT OF APPEALS
                                                                                                   DALLAS, TEXAS
                                                                                             12/15/2015 1:49:21 PM
                                                                                                        LISA MATZ
                                                                                                            CLERK



                                       NO. CC-14-01094-B
 JOHN PATMAN                                   §   IN THE COUNTY COURT
                                                                       RECEIVED IN
 Plaintiff                                     §                 5th COURT OF APPEALS
                                               §                      DALLAS, TEXAS
 v.                                            §   AT LAW NUMBER   2
                                                                 12/15/2015 1:49:21 PM
                                               §                        LISA MATZ
 STATE FARM LLOYDS                             §                          Clerk
                                               §
 Defendant                                     §   DALLAS COUNTY, TEXAS

                                     NOTICE OF APPEAL

       Plaintiff, JOHN PATMAN, party to this case, files this Notice of Appeal seeking to alter

the trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The Order appealed from was signed on November 16, 2015.

       Mr. and Mrs. Patman desire to appeal.

       This appeal is being taken to the Fifth Court of Appeals.

       This notice is being filed by MR. AND MRS. JOHN PATMAN.


                                              Respectfully submitted,




                                                    Rogelio Garcia
                                                    Rogelio Garcia
                                                    Texas Bar No. 07645800
                                                    Email: utlaw82@gmail.com
                                                    1317 Telephone
                                                    Houston, Texas 77023
                                                    Tel. (713) 926-8800
                                                    Fax. (713) 926-7700
                                                    Attorney for Plaintiff
                                                    JOHN PATMAN


                                                                                              1
                               CERTIFICATE OF SERVICE

I certify that on December 11, 2015 a true and correct copy of Plaintiff's Notice of Appeal was
served by fax on Marcus Marsden Jr. at 817-640-1680.



                                           Rogelio Garcia
                                           Rogelio Garcia

Marcus Marsden Jr.
1161 W. Corporate Drive, Suite 101
Arlington, Texas 76006
817-640-1555
817-640-1680




                                                                                             2